Citation Nr: 1635527	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right hand arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to March 1969 and from March 1986 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has arthritis of the right hand, including as a result of repetitive motion in his duties during active service or due to a systemic arthritis disorder onset during active service.  Service treatment records include an October 2005 report of medical history noting symptoms of swollen and painful joints; arthritis, rheumatism, or bursitis; and numbness in the fingers.  A February 2008 VA examination report provided a diagnosis of right cubital tunnel syndrome without opinion as to etiology.  VA treatment records dated in June 2010 noted X-ray studies of the hands revealed arthritic changes.  The Board finds the Veteran's claim has not been properly addressed by VA examination.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds a VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has right hand arthritis or any other present right hand disability that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of a repetitive motion injury and/or a systemic arthritis disease manifest during or within one year of active service. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

